UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 4)* AtheroNova Inc. (Name of Issuer) Common Stock, par value $0.0001 per share (Title of Class of Securities) 047438 205 (CUSIP Number) Giorgio Zadini c/o AtheroNova Inc. 2301 Dupont Drive, Suite 525 Irvine, California 92612 (949) 476-1100 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) March 12, 2013 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box ¨ . Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 13d-7 for other parties to whom copies are to be sent. (Page 1 of 4) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.047438 205 Page 2of 4 1 NAME OF REPORTING PERSON SS. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Giorgio Zadini 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) ¨ (b) þ 3 SEC USE ONLY 4 SOURCE OF FUNDS* OO 5 CHECK BOX OF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 12.3%(1) 14 TYPE OF REPORTING PERSON* IN (1)Based on a total of 38,082,875 shares of the Company’s Common Stock outstanding as of March 18, 2013. This Schedule 13D/A (“Schedule 13D/A”) amends the following sections of the Schedule 13D filed with the Securities and Exchange Commission on May 24, 2010 and amended on June 28, 2010, October 12, 2010 and November 29, 2012 (“Schedule 13D”). Item 3.Source and Amount of Funds or Other Consideration. Item 3 of Schedule 13D is supplemented and amended by the information below. On March 12, 2013, the Reporting Person transferred 1,425,000 shares of Common Stock to eight donees as bona fide gifts.On March 12, 2013, the Reporting Person sold 4,499,997 shares of Common Stock to fourteen purchasers in a private transaction. On March 12, 2013, the Reporting Person also sold 150,000 shares of Common Stock to one purchaser in a private transaction.On March 18, 2013, the Reporting Person transferred 310,000shares of Common Stock toseven donees as bona fide gifts. Item 5.Interest in Securities of the Issuer. Item 5 of Schedule 13D is supplemented and amended by the information below. Reference is made to the disclosure set forth under Item 3 this Schedule 13D/A, which disclosure is incorporated herein by reference. As of March 18, 2013, the Reporting Person beneficially owned 4,677,497 shares of Common Stock (the “Shares”).Since 38,082,875 shares of Common Stock were outstanding as of March 18, 2013,the Shares constitute approximately 12.3% of the shares of Common Stock issued and outstanding. The Reporting Person has the sole power to vote or direct the vote of, and to dispose of or direct the disposition of, the Shares. Transactions by the Reporting Person in Common Stock effected in the past 60 days are described in Item 3 above. Page 3 of 4 SIGNATURE After reasonable inquiry and to the best of its knowledge and belief, the undersigned certifies that the information set forth in this Schedule 13D/A is true, complete and correct. Dated: March 20, 2013 /s/Giorgio Zadini Giorgio Zadini Page 4 of 4
